                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KATASHA L. KESSLER                            )
                                              ) No. 18-975
        v.

NANCY A. BERRYHILL,
COMMISSIONER OF SOCIAL
SECURITY



                                    OPINION AND ORDER


                                           SYNOPSIS

        Plaintiff filed an application for supplemental security income benefits, alleging physical

and mental impairments including those stemming from an automobile accident and including

post-concussion syndrome, major depressive disorder, and generalized anxiety disorder. Her

application was denied initially, and upon hearing by an administrative law judge (“ALJ”). The

Appeals Council denied her request for review. Before the Court are the parties’ Cross-Motions

for Summary Judgment. For the following reasons, Plaintiff’s Motion will be denied, and

Defendant’s granted.



                                              OPINION

   I.        STANDARD OF REVIEW

        Judicial review of the Commissioner's final decisions on disability claims is provided by

statute. 42 U.S.C. §§ 405(g) 6 and 1383(c)(3) 7. Section 405(g) permits a district court to review

the transcripts and records upon which a determination of the Commissioner is based, and the

court will review the record as a whole. See 5 U.S.C. §706. When reviewing a decision, the



                                                 1
district court's role is limited to determining whether the record contains substantial evidence to

support an ALJ's findings of fact. Burns v. Barnhart, 312 F.3d 113, 118 (3d Cir. 2002).

Substantial evidence is defined as "such relevant evidence as a reasonable mind might accept as

adequate" to support a conclusion. Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995) (quoting

Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 28 L. Ed. 2d 842 (1971)). Substantial

evidence may be "something less than the weight of the evidence, and the possibility of drawing

two inconsistent conclusions from the evidence does not prevent [the ALJ's decision] from being

supported by substantial evidence." Consolo v. Fed. Maritime Comm'n, 383 U.S. 607, 620, 86 S.

Ct. 1018, 16 L. Ed. 2d 131 (1966). If the ALJ's findings of fact are supported by substantial

evidence, they are conclusive. 42 U.S.C. § 405(g); Richardson, 402 U.S. at 390.

       A district court cannot conduct a de novo review of the Commissioner's decision, or re-

weigh the evidence of record; the court can only judge the propriety of the decision with

reference to the grounds invoked by the Commissioner when the decision was rendered. Palmer

v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998); S.E.C. v. Chenery Corp., 332 U.S. 194, 196 - 97,

67 S. Ct. 1575, 91 L. Ed. 1995 (1947).     Otherwise stated, “I may not weigh the evidence or

substitute my own conclusion for that of the ALJ. I must defer to the ALJ's evaluation of

evidence, assessment of the credibility of witnesses, and reconciliation of conflicting expert

opinions. If the ALJ's findings of fact are supported by substantial evidence, I am bound by those

findings, even if I would have decided the factual inquiry differently.” Brunson v. Astrue, No.

No. 10-6540, 2011 U.S. Dist. LEXIS 55457 (E.D. Pa. Apr. 14, 2011) (citations omitted).

Nonetheless, I am not required to read the ALJ’s opinion “in a vacuum.” Knox v. Astrue, No.

No. 9-1075, 2010 U.S. Dist. LEXIS 28978, at *22 (W.D. Pa. May 26, 2010).




                                                 2
   II.      THE PARTIES’ MOTIONS

         First, Plaintiff contends that the ALJ erred at step two of the sequential analysis in finding

her mental health and cognitive impairments non-severe. "Even assuming that the ALJ failed to

include all of the Plaintiff's severe impairments at step two, this would be harmless error, as the

ALJ did not make his disability determination at this step. Indeed, remand would not affect the

outcome of this case and is not warranted." Roberts v. Astrue, No. 8-625, 2009 U.S. Dist. LEXIS

91559, at * 15, 2009 WL 3183084 (W.D. Pa. Sept. 30, 2009). Here, at step two, the ALJ found

that Plaintiff had severe impairments of spine injury status and post-concussion syndrome; the

analysis did not end, and the disability determination was not made at step two. Therefore, even

if the ALJ erred in finding certain impairments non-severe, the error would be harmless.

Remand is not warranted on this basis.

         Second, Plaintiff argues that the ALJ improperly based his decision on lack of treatment

and lack of compliance with medication. Plaintiff counters with evidence that she did, in fact,

seek mental health treatment; kept her appointments and was cooperative with her therapist; and

that her condition interfered with her completion of treatment modalities. In other words, as

Plaintiff asserts, she complied to the best of her ability. These points are well taken, but

Plaintiff’s argument elides the context in which the ALJ made the challenged observations. In

connection with his assessment of the opinions of psychologist William Young, the ALJ noted

that Dr. Young disregarded Plaintiff’s lack of treatment with a psychiatrist (rather than lack of

treatment altogether), and lack of compliance with treatment. The ALJ engaged in a rather

thorough assessment of the weight to be afforded Dr. Young’s opinion; lack of psychiatric

treatment and compliance were merely among the factors that the ALJ considered. While an

ALJ should not draw adverse inferences about an individual’s symptoms and functional affects



                                                   3
from non-treatment or non-compliance without considering explanations, the ALJ did not do so

here. Instead, Plaintiff’s current argument points only to the ALJ’s consideration of Dr. Young’s

failure to address those factors when assessing the weight to be afforded Dr. Young’s opinion.

Remand is not warranted on this basis.

         Finally, Plaintiff contends that she meets the requirements of Listing 12.05(C). “Mental

Retardation and Autism.” The Listing was revised, however, effective January 17, 2017;

subsection (C) was removed. Plaintiff’s hearing before the ALJ occurred on August 17, 2017,

and the ALJ’s decision is dated November 24, 2017. The Court is to consider the rules in effect

at the time of the ALJ’s decision. Davis v. Colvin, No. 16-112, 2017 U.S. Dist. LEXIS 48044, at

*8 n.2 (W.D. Pa. Mar. 30, 2017); McFadden v. Berryhill, No. 16-1007, 2017 U.S. Dist. LEXIS

39958, at *5 n.2 (W.D. Pa. Mar. 21, 2017).

         Because Plaintiff’s Listing argument relies on the results of IQ testing performed when

she was 21 years old, it the Court will look to revised Listing 12.05(B).1 That Listing requires as

follows:

         (1) significantly subaverage general intellectual functioning evidenced by either a full
         scale IQ score of 70 or below or a full scale IQ score of 71-75 accompanied by a verbal
         or performance IQ score of 70 or below; (2) significant deficits in adaptive functioning
         currently manifested by extreme limitation of one, or marked limitation of two, areas of
         mental functioning (including (a) understand, remember, and apply information; (b)
         interact with others; (c) concentrate, persist, or maintain pace; and (d) adapt or manage
         oneself); and (3) evidence about current intellectual and adaptive functioning and the
         history of the disorder demonstrates or supports the conclusion it began prior to age 22.

Ken M. v. Berryhill, 340 F. Supp. 3d 1070, 1075 (W.D. Wash. 2018) (citing 20 C.F.R. pt. 404,
Subpt. P, app. 1 § 12.05B (2017)).




1
  Revised Listing 12.05(A) does not appear applicable. That subsection requires, inter alia, subaverage intellectual
functioning evidence in a cognitive inability to function at a level required to participate in standardized testing of
intellectual functioning.

                                                           4
       Prior to the revised Listing, this Court considered a claim of error where the ALJ failed to

consider Listing 12.05:

        It is true that when there is a suggestion of mental impairment, the ALJ has a duty to
        develop the record "by inquiring into the present status of impairment and its possible
        effects on the claimant's ability to work." On the other hand, when a claimant is
        represented by counsel, an ALJ is entitled to assume that an applicant is making his
        strongest case for benefits. Thus, the fact that a claimant does not allege mental
        retardation or intellectual impairment as a basis for disability "is significant." In this
        case, the ALJ discharged his duty at step two of the analysis, when he inquired into the
        severity of Plaintiff's intellectual disability. In light of the entire record that the ALJ
        considered, including Plaintiff's activities and the lack of a diagnosis pertaining to
        intellectual disability, the ALJ was not required to consider Listing 12.05. In other
        words, the evidence of record did not indicate that the Listing should have been
        explicitly evaluated.


Potoka v. Colvin, No. 15-756, 2016 U.S. Dist. LEXIS 105910, at *6-8 (W.D. Pa. Aug. 11, 2016)
(citations omitted).

       In this case, Plaintiff’s claim of disability surrounded conditions that resulted from her

automobile accident, which occurred in July, 2014, and it does not appear that she pressed

mental retardation or an intellectual disorder as a basis for disability. At the hearing, when asked

what “keeps her from work,” she identified her back, depression, personal hygiene, migraines,

and OCD. She later identified issues such as PTSD, memory issues, panic attacks, and an eye

problem. The ALJ here recognized that Plaintiff’s medically determinable mental impairments

included “an intellectual disability with a neurocognitive impairment.” The ALJ further noted

that Dr. Young diagnosed Plaintiff with a “mild intellectual disability.” Further, the ALJ

thoroughly discussed each of the four broad areas of mental functioning in the Listing of

Impairments, and determined that Plaintiff’s mental impairments caused no more than mild

limitations in any area. Therefore, the ALJ discharged his duty, and I find no error.




                                                 5
                                            CONCLUSION

       In conclusion, in light of the limited the scope of review, the ALJ’s decision was properly

supported. Plaintiff’s Motion will be denied, and Defendant’s granted. An appropriate Order

follows.

                                                    BY THE COURT:



                                                    __________________________________

                                                    Donetta W. Ambrose

                                                    Senior Judge, U.S. District Court

       Dated: 6/27/19




                                                6
                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KATASHA L. KESSLER                    )
                                      ) No. 18-975
      v.

NANCY A. BERRYHILL,
COMMISSIONER OF SOCIAL
SECURITY




                                         ORDER

      AND NOW, this 27th day of June, 2019, it is hereby ORDERED, ADJUDGED, and

DECREED that Plaintiff’s Motion is DENIED and Defendant’s GRANTED.

                                      BY THE COURT:



                                      _____________________________

                                      Donetta W. Ambrose

                                      Senior Judge, U.S. District Court




                                         7
